Citation Nr: 1109021	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Additional claims for bilateral pes planus (flat feet), a left ankle disorder, and residuals of a broken nose have been raised by the record, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these other claims, and they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the TDIU claim at issue that is currently before the Board, it requires further development, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

First, it is unclear whether the RO has attempted to obtain all of the Veteran's Social Security Administration (SSA) records, as well as ascertaining whether he is still receiving benefits from this other Federal agency.  There are indications in the file, dated in April 2003, that he applied for SSA benefits, but the records pertaining to that application are not in the claims file for consideration.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating this assist obligation only extends to SSA records that are potentially relevant, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

Second, the AMC also needs to try and obtain any outstanding VA treatment records.  The Board's preliminary review of the claims file reveals the Veteran has received outpatient treatment for service-connected disabilities, especially his Type II Diabetes Mellitus and for residuals of a left foot amputation, in the Miami, Florida VA Healthcare System (HCS) and at the Bay Pines, Florida VA HCS.  However, there are no VA treatment records in the file dated since August 2005.  So, at minimum, the AMC needs to obtain all of the Veteran's relevant treatment records from these VA facilities, especially any concerning evaluation and treatment he has received since August 2005.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of the latter situation, if it arises.

Third, a VA compensation examination also is needed for a medical opinion concerning whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is just one disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the combined rating (when considering all disabilities) is at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

Here, service connection is in effect for:  (1) Type II Diabetes Mellitus (20 percent); (2) a left foot amputation as a complication of the diabetes (40 percent); and other complications, as well, namely (3) peripheral neuropathy of the left upper extremity (10 percent); (4) peripheral neuropathy of the right upper extremity (10 percent); (5) peripheral neuropathy of the left lower extremity (10 percent); (6) peripheral neuropathy of the right lower extremity (10 percent); and (7) erectile dysfunction (0 percent).  He has had a combined rating of 70 percent since October 1, 2005.  See 38 C.F.R. § 4.25 (2010) (combined ratings table).  So he meets the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. §§ 3.321(b)(1) and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The determinative issue, then, is whether he is unable to obtain and maintain substantially gainful employment as a consequence of these service-connected disabilities.  See 38 C.F.R. § 3.340 (indicating the circumstances in which occupational impairment is considered total and permanent in its scope).

A VA examination and medical opinion are needed to resolve this claim, especially since there is no probative opinion in the file on this determinative issue of employability.  As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.


While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The Veteran reports that he was previously employed as a bus driver, until 1998, when he says he quit due to his service-connected disabilities.  See May 2005 claim (VA Form 21-527).  Since then, he has reported quite limited employment in February 2003 as a supermarket bagger.  See December 2005 statement (VA Form 21-8940).

The Board realizes that VA examiners have in the past attempted to provide some commentary on this determinative issue of employability, but only considered the Type II Diabetes Mellitus and left foot amputation disabilities in isolation, not collectively along with the several other service-connected disabilities that are additional complications of the diabetes.  A July 2005 VA examiner concluded the Veteran can no longer drive because of his left foot amputation, so the logical inference is that he can no longer work in his prior occupation as a bus driver.  There remains for consideration, however, whether all forms of substantially gainful employment are precluded versus just some like this prior job mentioned.

So, on remand, the claim must be considered in this context - determining the effect of the service-connected disabilities in combination, not just in isolation, and examining whether other types of employment, if substantially gainful, are possible or feasible given the Veteran's level of education, special training, and previous work experience, and without regard to his advancing age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.	Obtain any outstanding SSA records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.	Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any additional records located at the VA Healthcare Systems in Miami, Florida, and Bay Pines, Florida, dated since August 2005.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).


3.	Conduct any necessary VA examinations to obtain medical opinions concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  Service connection is currently in effect for:  (1) Type II Diabetes Mellitus (20 percent); (2) a left foot amputation as a complication of the diabetes (40 percent); and other complications, as well, namely (3) peripheral neuropathy of the left upper extremity (10 percent); (4) peripheral neuropathy of the right upper extremity (10 percent); (5) peripheral neuropathy of the left lower extremity (10 percent); (6) peripheral neuropathy of the right lower extremity (10 percent); and (7) erectile dysfunction (0 percent).  The Veteran has had a combined rating of 70 percent effectively since October 1, 2005.

In addressing the effects of these service-connected disabilities on the Veteran's occupational functioning, the examiner(s) should consider his employment history - including any prior training, his level of education, and his day-to-day functioning.  The examiner(s), however, should disregard both his age and any impairment attributable to nonservice-connected disabilities.  

All opinions must be supported by clear rationale, with citation to relevant medical findings or other pertinent evidence in the file.


4.  Then readjudicate the TDIU claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



